DETAILED ACTION

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is in reply to applicant’s correspondence of 1/26/2021.
Claims 1 and 12 have been amended.  
Claims 1 – 20 are allowed.    

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, prosecution in this application has been reopened pursuant to 37 CFR 1.114. Applicant's submission filed on 1/26/21 has been entered.

Information Disclosure Statement
The information disclosure statements (IDS) dated 02/04/2021, 02/03/2021, and 02/03/2021 have been received and considered.

Response to Arguments
Applicant’s arguments, filed on 4/29/2021, with respect to claims 1-20 have been fully considered and are persuasive.  The 103 rejection of claims 1-20 has been withdrawn. 

Examiner’ Statement of Reasons for Allowance

Smith (US 9432298) discloses a system, method, and computer program product provided for a memory system. The system includes a first semiconductor platform including at least one first circuit, and at least one additional semiconductor platform stacked with the first semiconductor platform and including at least one additional circuit.

Handschuh et al. (US 2009/0300312) discloses systems and methods that facilitate securing data associated with a memory from security breaches are presented. A memory component includes nonvolatile memory, and a secure memory component (e.g., volatile memory) used to store information such as secret information related to secret processes or functions (e.g., cryptographic functions). A security component detects security-related events, such as security breaches or completion of security processes or functions, associated with the memory component and in response to a security-related event, the security component can transmit a reset signal to the secure memory component to facilitate efficiently erasing or resetting desired storage locations in the secure memory component in parallel and in a single clock cycle to facilitate data security

Taoka (US 10374593) discloses a semiconductor device generating a signal indicating temperature of an IGBT chip, after input into an overheat detection terminal, which is simultaneously an input into a first comparator for protection operation and a second comparator for precaution. At a normal time when the chip temperature is low, a first transistor connected to an alarm signal output terminal via a resistor and a second transistor connected to the alarm signal output terminal via a Zener diode are turned off,  

None of the prior art of record alone or in combination teaches the data protection circuit, comprising:
A data protection circuit, comprising: an operation circuit configured to: generate a first alarm signal based on an attack signal, wherein the first alarm signal is in an active level when the operation circuit detects the attack signal, and wherein the first alarm signal is in an inactive level when the operation circuit does not detect the attack signal; perform bit width expansion and scrambling processing on the first alarm signal to obtain a second alarm signal; and output the second alarm signal; an alarm management circuit coupled to the operation circuit, wherein the alarm management circuit comprises: a processing circuit comprising two signal processing paths, wherein the processing circuit is configured to: receive the second alarm signal on each of the two signal processing paths; perform descrambling processing of the second alarm signal on each of the two signal processing paths at different time points to obtain a descrambling result, wherein the descrambling result is in a second active level when the first alarm signal is in the active level, and wherein the descrambling result is in a second inactive level when the first alarm signal is in the inactive level; and output the descrambling result; 2Atty. Docket No. 4657-68100 (85084726US10) a reset request circuit coupled to the processing circuit and configured to: receive the descrambling result; generate a reset request signal according to the descrambling result; and output the reset request signal, wherein the reset request signal is in: the active level when the descrambling result is in the active level; and the inactive level when the descrambling result is in the inactive level; and a reset circuit coupled to the alarm management circuit and configured to: receive the reset request signal; and determine, according to the reset request signal, whether to reset the operation circuit.
Independent claim 12 discloses a method, which is substantially equivalent to the circuit of claim 1. Claims 2 – 11 and 13 – 20 each depend on respective base claim.  Accordingly, claims 1 – 20 are allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VLADIMIR IVANOVICH GAVRILENKO whose telephone number is (313) 446-6530. The examiner can normally be reached on Monday to Thursday 8am- 5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

/V.I.G./
Examiner, Art Unit 2431

/TRANG T DOAN/Primary Examiner, Art Unit 2431